DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to a method of using a liner hanger.
Group II, claim(s) 14-20, drawn to a liner hanger.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a liner hanger including a tubular body, the tubular body including a first end, a second end, an expandable pipe and a launcher chamber located longitudinally between the first end and the expandable pipe, wherein the first end includes a connection to a liner, and wherein the expandable pipe has a , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Young (US 3776307 A).  
Young teaches a liner hanger including a tubular body (Fig 2, tubular body 12, extending from 13 to the portion around 31), the tubular body including a first end (Fig 2, downhole end of the tubular body as defined), a second end (Fig 2, uphole end of the tubular body as defined), an expandable pipe (Fig 2, element 13 is “expansible” see Column 2, line 34) and a launcher chamber (Fig 2, chamber where 31 is positioned) located longitudinally between the first end and the expandable pipe (Fig 2, chamber where 31 is positioned is longitudinally between the first end and expandable pipe as defined), wherein the first end includes a connection to a liner (Fig 2, the first end is connected to liner 15 as the elements are shown as being connected), and wherein the expandable pipe has a first inner diameter and the launcher chamber has a second inner diameter that is larger than the first inner diameter (Fig 2, expandable pipe 13’s inner diameter is smaller than the launch chamber ID as defined by the presence of swage 31). 
During a telephone conversation with Pierre Campanac on 4/6/21 a provisional election was made with traverse to prosecute the invention of group 1, claims 1-13.  Applicant will discuss reasons for traversal in the reply. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to because:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 8 recites “installing a tie-back liner at least partially into the bore of the operational pipe”. Therefore, the tie-back liner must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 8 recites “an operational pipe having a bore, and wherein the operational pipe has a third inner diameter that is larger than the second inner diameter”. However, in each figure (e.g. Figs 2A-2E) it appears that the operational pipe 68 has an inner diameter smaller than the second inner diameter of launch chamber 20. Therefore, the recited feature must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figs 2D-2F uses reference numeral 36 to refer to what appears to be identified as element 38 in Figs 2A-2C. Appropriate correction is required. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-3 are objected to because of the following informalities:  
Claims 2 and 3 first introduce “a deck of a drilling rig” and then later refers to “a deck of a drilling rig”. It appears that later recitations should refer to “the deck of the drilling rig”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrall (US 20030127225 A1).

Regarding claim 1, Harrall teaches a method of using a liner hanger, the liner hanger including a tubular body, the tubular body including a first end (Fig 4, the downhole end below the launch chamber discussed below), a second end (Fig 4, the uphole end), an expandable pipe (Fig 4, the reduced diameter portion immediately below 24) and a launcher chamber located longitudinally between the first end and the expandable pipe (Fig 4, a section of 18 immediately below the expandable pipe as defined), wherein the first end includes a connection to a liner (Fig 4, liner is approximately the portion of liner 18 indicated around 18 in Fig 5. This is immediately below the launch chamber and connected to the tool system, b7 virtue of its presentation as a single system there is a connection which must exist. The examiner notes that while liner 18 has been segmented into portion for this claim mapping, this is consistent with the broadest reasonable interpretation of the claims and appears to be consistent with the manner in which applicant has disclosed applicant’s tubular as comprising multiple sub-element. Downhole tubulars are themselves generally made up of separate and discrete tubulars and nothing has been recited to structurally differentiate between the liner and the other portions of the tubular body.), and wherein the expandable pipe has a first inner diameter and the launcher chamber has a second inner diameter that is larger than the first inner diameter (Fig 4, as seen, the expandable pipe section as defined has a smaller ID than the launch chamber as shown in Fig 4.), the method comprising: 
inserting an adjustable cone of an expansion tool through the expandable pipe into the launcher chamber (Fig 3, the expansion tool 22 with an extendable “compliant expansion device 23” is seen as being deployed to the expandable pipe with at least a portion being in the launch chamber as defined as seen in Fig 4; Para 0019, the expansion device is a cone), the adjustable cone being in a retracted configuration wherein an outer diameter of the adjustable cone is less than the first inner diameter (Fig 3, in Fig 3, the cone 23 is in the launch chamber. The examiner notes that although in this particular state the launch chamber may not have a relative inner dimension relative to the expandable pipe, the preamble in which the relative ID is recited does not preclude this broad interpretation. Indeed as applicant has claimed the invention, variations in ID are permitted throughout the various states of operation such as recited in claim 7. The examiner notes that should the claim require a particular inner diameter relationship between the components at this particular stage of operation, this broad interpretation would be overcome.); 
forming the adjustable cone into an expanded configuration, wherein the outer diameter of the adjustable cone is more than the first inner diameter (Fig 4, the cone 22 is expanded with a larger diameter than the first dinner diameter as defined as the ID of the section below 24); and 
(Fig 2, the liner and liner hanger device at least 18 is suspended from the cone 22 and work string 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrall (US 20030127225 A1), in view of Deible (US 20110277299 A1).

Regarding claim 3, Harrall further teaches attaching the expansion tool to a work string (Fig 3, expansion tool/cone 22 with work string 20);
Harrall is silent on suspending the liner hanger and the expansion tool from a deck of a drilling rig; and wherein inserting the adjustable cone through the expandable pipe is performed before the liner hanger is suspended from the deck of the drilling rig, and wherein forming the adjustable cone into the expanded configuration is performed before the liner hanger is suspended from a deck of a drilling rig.  
Deible teaches suspending a tool from a deck of a drilling rig (Fig 3-4, the BHA tool 1 is suspended from the rig, including deployment stack 11. Although not depicted, a rig which inherently has a surface constituting a floor/deck is discussed in Para 0055);
making up a tool is performed before the tool is suspended from the deck of a drilling rig (Fig 1-2, Para 0051-0052, prior to suspending the tool from the deck of the rig the BHA is made up and attached to its conveyance). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Harrall as modified by suspending the tool from a deck of a drilling rig and making up the tool before the tool is suspended from the deck as disclosed by Deible because suspending the tool from the deck of a rig would be required in order to deploy the tool into the well.  Making up a tool is performed before the tool is suspended from the deck of a drilling rig would be obvious because it would allow for easier correction of mistakes or misalignments in assembly as compared to deployment downhole which may require operators to pull the tool out of hole. 
As modified, Harrall teaches suspending the liner hanger and the expansion tool from a deck of a drilling rig (Fig 3-4 of Deible, the BHA tool 1 is suspended from the rig, including deployment stack 11; Fig 2 of Harrall, the BHA is the liner/liner hanger 18 as defined with an expansion tool 22).  

Regarding claim 5, Harrall as modified further teaches collapsing the adjustable cone into the retracted configuration (Para 0036, “the compliant expansion device 23 [is] retracted”); and retrieving the expansion tool from the liner hanger (Para 0036 “The setting tool 22 is then pulled out of the bore 10”).  
(Para 0049, the expansion process “is then repeated as many times as is necessary for subsequent sections”, necessarily to use this method for later sections, the cone would be inserted into the section with the now-expanded expandable pipe, into the bore of the launch chamber, and further downhole to the later section), the adjustable cone being in the retracted configuration (Fig 2, in the deployment state, adjustable cone/expansion tool 22 is in the retracted state); and 
reforming the adjustable cone into the expanded configuration (Fig 4, Para 0049, in deploying the system in a subsequent section, the expansion shown in Fig 4 of tool 22 would be repeated).   

Regarding claim 7, Harrall as modified further teaches radially expanding at least a portion of the expandable pipe to the second inner diameter (Fig 6, the expandable pipe is expanded to the second diameter defined by expansion device 22); and compressing at least one seal member disposed around the expandable pipe against a base casing (Para 0036, Fig 6, “The expansion device 23 is then actuated to further expand the upper end of the liner 18 into contact with the surrounding casing 14 to activate the seal 25”).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrall (US 20030127225 A1), in view of Deible (US 20110277299 A1), further in view of Fraser (US 20040216889 A1).
(Fig 4, the tubular an operational pipe/section 24 which has a sealed connection 25 seen as surrounding the upper end of liner 18 in Fig 5, this is for interfacing/connecting with the outer casing), and wherein the operational pipe has a third inner diameter that is larger than the second inner diameter (Fig 4, the operational pipe 24 has a larger diameter than the second inner diameter). 
Harrall is silent on installing a tie-back liner at least partially into the bore of the operational pipe.  
Fraser installing a tie-back liner at least partially into the bore of the operational pipe (Fig 7, Para 0019, tie back 14 is installed in liner 10 at the receptacle with the largest inner diameter of the liner).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Harrall as modified by installing a tie-back liner at least partially into the bore of the operational pipe disclosed by Fraser because it allows for the pipe string to have a connection to surface and may provide the necessary pressure capacity during a flow-test period or for special treatments.  


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrall (US 20030127225 A1), in view of Deible (US 20110277299 A1), further in view of Bennett (US 20130299197 A1).


Regarding claim 9, Harrall is not explicit on wherein radially expanding at least the portion of the expandable pipe includes pumping fluid through the work string into a volume sealed within the tubular body by a cup seal attached to the work string.  	Bennett teaches wherein radially expanding at least the portion of the expandable pipe includes pumping fluid through the work string (Para 0033, 0035, pressurized fluid is pumped through the drill pipe 318) into a volume sealed within the tubular body by a cup seal attached to the work string (Para 0033, 0035, “The cup seals 304 sealingly engage the expandable tubular 314 so that pressurized fluid is contained within the expandable tubular between the cup seals 304 and the float shoe 316. As the pressure in the expandable tubular 314 increases, the casing lock 306 releases and the expansion assembly 300 can move relative”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Young as modified by utilizing the particular expansion cone and associated methods as disclosed by Bennett because it presents an expansion mechanism which reduces the needed force to simultaneously expand a cone and a tubular (Para 0006 of Bennett).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrall (US 20030127225 A1), in view of Deible (US 20110277299 A1), further in view of Bennett (US 20130299197 A1), further in view of Smith (US 20090200040 A1).

Regarding claim 10, Harrall as modified further teaches covering a flow passageway provided through an expansion pressure seat that is attached to the liner hanger with a (Para 0035-0036, there is a shoe 28/expansion pressure seat. Fig 4-5, the shoe 28 is attached to the liner hanger device as defined at least via liner 18); and 
wherein the volume is further sealed by the expansion pressure seat (Para 0036, as the expanded device is moved uphole “the flapper valve in the float shoe closes”).  
Harrall is silent on the flapper having an orifice therethrough and sealing the orifice. 
Smith teaches the flapper having an orifice therethrough and sealing the orifice (Fig 7i, Para 0031, the flapper 176 has a rupture disk 190 which seals the centrally extending orifice. The examiner notes MPEP 2111.01, subsection II does not require a particular order of steps with respect to the sealing of the orifice.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Harrall as modified by having the flapper with a rupture disk as disclosed by Smith because it would allow for a release of excessive pressure which might otherwise damage harder to repair downhole tools or components (Para 0031 of Smith).  

Regarding claim 11, Harrall as modified further teaches collapsing the adjustable cone into the retracted configuration (Para 0036, “the compliant expansion device 23 [is] retracted”).  

Regarding claim 12, Harrall as modified further teaches wherein collapsing the adjustable cone into the retracted configuration is performed before radially expanding  (Para 0036, “the compliant expansion device 23 [is] retracted […] then pulled out until the device 23 is located adjacent the liner seal 25. The expansion device 23 is then actuated to further expand the upper end of the liner 18 [the expandable pipe] into contact with the surrounding casing 14”).  

Regarding claim 13, Harrall as modified further teaches applying a torque to the work string (Para 0041, the tool 22 with work string 20 is rotated “to the left relative to anchored liner 18”); and transmitting the applied torque to the liner hanger via a torque transfer nut attached to the work string (Para 0041, there are liner supporting dogs 60/torque transfer nuts which extend to the liner. By virtue of this connection and the turning of the tool, there would at least be some torque transmitted to the liner/liner hanger. The examiner notes that there is no additional methodological step which suggest a particular result of this torque transfer).

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 3776307 A), in view of Ring (US 20050217865 A1).

Regarding claim 1, Young teaches a method of using a liner hanger, the liner hanger including a tubular body (Fig 2, tubular body 12, extending from 13 to the portion around 31), the tubular body including a first end (Fig 2, downhole end of the tubular body as defined), a second end (Fig 2, uphole end of the tubular body as defined), an expandable pipe (Fig 2, element 13 is “expansible” see Column 2, line 34) and a (Fig 2, chamber where 31 is positioned) located longitudinally between the first end and the expandable pipe (Fig 2, chamber where 31 is positioned is longitudinally between the first end and expandable pipe as defined), wherein the first end includes a connection to a liner (Fig 2, the first end is connected to liner 15 as the elements are shown as being connected), and wherein the expandable pipe has a first inner diameter and the launcher chamber has a second inner diameter that is larger than the first inner diameter (Fig 2, expandable pipe 13’s inner diameter is smaller than the launch chamber ID as defined by the presence of swage 31), the method comprising: 
the cone in an expanded configuration, wherein the outer diameter of the adjustable cone is more than the first inner diameter (Fig 2, swage 31 in its expanded configuration has an outer diameter larger than the inner diameter of pipe 13 as would be required to expand pipe 13; see Column 2, line 34)
deploying the liner into a wellbore while suspending the liner and the liner hanger from the adjustable cone and the work string (Fig 2, the liner is run into the wellbore at least via rod 89/work string, the cone 31 interfaces with the liner hanger and indirectly with the liner as defined and at least in part working to suspend the tool via the work string).  
While Young teaches a generic swage means 31, Young is not explicit on the swage means being an adjustable cone and its recited steps. 
Ring teaches inserting an adjustable cone (Fig 2e, adjustable cone 28) of an expansion tool through the expandable pipe into the launcher chamber (Fig 2e, adjustable cone 28 is inserted to a launch chamber 26, as a modification to Young, the expandable pipe is uphole of the launch chamber and must similarly be inserted through that section), the adjustable cone being in a retracted configuration wherein an outer diameter of the adjustable cone is less than the first inner diameter (Fig 2e, cone is retracted, necessarily in order to permit insertion, the outer diameter must be less than the first inner diameter as a modification to Young); 
forming the adjustable cone into an expanded configuration (Fig 2f, adjustable cone 28 is expanded relative to Fig 2e). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Young by using the adjustable cone and its accompanying methods as disclosed by Ring because Young only discloses a generic swage means without providing the structural particulars necessarily to implement the invention of Young and one would look to Ring to provide the structural particulars of that swage means. Additionally in using the adjustable cone of Ring, it would render the tool easier to assemble by virtue of allowing the cone to be adjustable in diameter to conform to narrower section of the liner hanger.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 3776307 A), in view of Ring (US 20050217865 A1), further in view of Chitwood (US 20140196953 A1).

(Fig 2e of Ring, expansion tool with cone 28 is attached to work string 30). 
Young as modified is silent on suspending the liner hanger from a deck of a drilling rig, wherein inserting the adjustable cone through the expandable pipe is performed while the liner hanger is suspended from the deck of the drilling rig, and wherein forming the adjustable cone into the expanded configuration is performed while the liner hanger is suspended from a deck of a drilling rig.  
Chitwood teaches a hanger and string are suspended from a deck of a drilling rig prior to insertion of a BHA (Para 0446). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Young as modified by having a hanger and string are suspended from a deck of a drilling rig prior to insertion of a BHA as disclosed by Chitwood because it would be obvious to try. In making up the tool system, the insertion of the inner tool string may either occur when the hanger and string are suspended or prior to suspension. In both cases it would allow for the tool to be assembled as required and then subsequently conveyed or used downhole. 
Young as modified by Ring and Chitwood teaches suspending the liner hanger from a deck of a drilling rig, wherein inserting the adjustable cone through the expandable pipe is performed while the liner hanger is suspended from the deck of the drilling rig (As modified by Chitwood to have the hanger suspended prior to tool insertion, Fig 2e of Ring, adjustable cone 28 is inserted into the liner hanger), and (As modified by Chitwood to have the hanger suspended prior to tool insertion, Fig 2f of Ring, adjustable cone 28 is expanded in the liner hanger).  

Claims 3-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 3776307 A), in view of Ring (US 20050217865 A1), further in view of Deible (US 20110277299 A1).

Regarding claim 3, Young as modified further teaches attaching the expansion tool to a work string (Fig 2e of Ring, expansion tool with cone 28 is attached to work string 30);
Young as modified is silent on suspending the liner hanger and the expansion tool from a deck of a drilling rig; and 
wherein inserting the adjustable cone through the expandable pipe is performed before the liner hanger is suspended from the deck of the drilling rig, and wherein forming the adjustable cone into the expanded configuration is performed before the liner hanger is suspended from a deck of a drilling rig.  
Deible teaches suspending a tool from a deck of a drilling rig (Fig 3-4, the BHA tool 1 is suspended from the rig, including deployment stack 11. Although not depicted, a rig which inherently has a surface constituting a floor/deck is discussed in Para 0055);
(Fig 1-2, Para 0051-0052, prior to suspending the tool from the deck of the rig the BHA is made up and attached to its conveyance). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Young as modified by suspending the tool from a deck of a drilling rig and making up the tool before the tool is suspended from the deck as disclosed by Deible because suspending the tool from the deck of a rig would be required in order to deploy the tool into the well.  Making up a tool is performed before the tool is suspended from the deck of a drilling rig would be obvious because it would allow for easier correction of mistakes or misalignments in assembly as compared to deployment downhole which may require operators to pull the tool out of hole. 
As modified, Young teaches suspending the liner hanger and the expansion tool from a deck of a drilling rig (Fig 3-4 of Deible, the BHA tool 1 is suspended from the rig, including deployment stack 11; Fig 2 of Young, the BHA is the liner hanger as defined with a swage 31); and 
wherein inserting the adjustable cone through the expandable pipe is performed before the liner hanger is suspended from the deck of the drilling rig, and wherein forming the adjustable cone into the expanded configuration is performed before the liner hanger is suspended from a deck of a drilling rig (Fig 1-2, Para 0051-0052, prior to suspending the tool from the deck of the rig the BHA is made up; Fig 2 of Young, the made-up BHA includes swage 31 which is inserted into the liner hanger, as modified by Ring as discussed above this is an adjustable cone which is expanded as seen in Fig 2f.).  

Regarding claim 4, Young as modified further teaches wherein suspending the liner and the liner hanger from the adjustable cone and the work string comprises resting a shoulder provided by a transition between the launcher chamber and the expandable pipe on the adjustable cone (Fig 2f of Ring, adjustable cone 28 is positioned within the launch chamber/expanded section 26 immediately above forms a shoulder which engages with the adjustable cone. This would be between the launch chamber and the expandable pipe as a modification to Young).  

Regarding claim 7, Young as modified further teaches radially expanding at least a portion of the expandable pipe to the second inner diameter (Column 4, lines 47-65, “13 is disposed adjacent the swage means 31 for being expanded outwardly into tight frictional and sealing engagement with the casing 21 in the well”, the swage is selected to affect the radial expansion of 13 and in order to move through the bore, the ID of the expandable pipe must equal to the OD of the swage which is equivalent to the second ID); and compressing at least one seal member disposed around the expandable pipe against a base casing (Column 4, lines 47-65, “13 is disposed adjacent the swage means 31 for being expanded outwardly into tight frictional and sealing engagement with the casing 21 in the well”, Fig 2, expandable pipe has seal 49)  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 3776307 A), in view of Ring (US 20050217865 A1), further in view of Deible (US 20110277299 A1), further in view of Bennett (US 20130299197 A1).

Regarding claim 9, while Young as modified utilizes a generic adjustable cone which can be one of many different types (Para 0030 of Ring), however Young as modified is silent on wherein radially expanding at least the portion of the expandable pipe includes pumping fluid through the work string into a volume sealed within the tubular body by a cup seal attached to the work string.  
	Bennett teaches wherein radially expanding at least the portion of the expandable pipe includes pumping fluid through the work string (Para 0033, 0035, pressurized fluid is pumped through the drill pipe 318) into a volume sealed within the tubular body by a cup seal attached to the work string (Para 0033, 0035, “The cup seals 304 sealingly engage the expandable tubular 314 so that pressurized fluid is contained within the expandable tubular between the cup seals 304 and the float shoe 316. As the pressure in the expandable tubular 314 increases, the casing lock 306 releases and the expansion assembly 300 can move relative”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Young as modified by utilizing the particular expansion cone and associated methods as disclosed by Bennett because it presents an expansion mechanism which reduces the needed force to simultaneously expand a cone and a tubular (Para 0006 of Bennett).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745.  The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676